                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION



THE LAW FUNDER, L.L.C.,
                                                   Civil Action No.: 7:14-cv-00981
                                      Plaintiff,

               v.

SERGIO MUÑOZ, JR., et al.,
                                            Ho
                                   Defendants.




             PLAINTIFF’S UNOPPOSED MOTION FOR CONTINUANCE OF

                                 FINAL PRE-TRIAL HEARING

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now The Law Funder, LLC (“Plaintiff”), by and through its undersigned counsel,

J. Francisco, Tinoco, and respectfully files this Motion to Continue the Final Pre-Trial Hearing in

the above-captioned case currently set for March 5, 2021 (the “Hearing”), until a date after August

01, 2021. The new proposed date is offered after consultation with opposing counsel, Mr. John

Carroll, due to the current circumstances surrounding the COVID 19 pandemic, and the fact that

witnesses for Plaintiff will have to travel from outside of the Rio Grande Valley and outside of the

State of Texas to attend the Trial in this case.




                                                   1
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, The Law Funder, LLC, prays that

the Court, having considered the above premises, prays that this Court continue the Final Pre-Trial

Hearing currently set for March 5, 2021 until a date after August 01, 2021.



                                                 Respectfully submitted,


                                                 By:. /s/ J. Francisco Tinoco

                                                     J. Francisco Tinoco, Esq.
                                                     LAW OFFICE OF J. FRANCISCO TINOCO, P.C.
                                                     200 SOUTH 10TH STREET
                                                     SUITE 802
                                                     MCALLEN, TX 78501
                                                     Telephone - (956) 683-8300
                                                     Facsimile - (956) 683-8305
                                                     Texas Bar No.: 24067418
                                                     Federal ID No. 873188


                                                 ATTORNEY FOR PLAINTIFF
                                                 THE LAW FUNDER, LLC




                                                2
                              CERTIFICATE OF CONFERENCE



        On February 12, 2021 I, J. Francisco Tinoco contacted opposing Counsel John Carroll
regarding Plaintiff’s Motion for Continuance, and Mr. Carroll stated he was not opposed to this
Motion for Continuance.




                                                By:       /s/ J. Francisco Tinoco

                                                          J. Francisco Tinoco, Esq.




                                  CERTIFICATE OF SERVICE


        I, J. Francisco Tinoco, certify that on the 12th day of February 2021, a copy of the foregoing

Plaintiff’s Motion for Continuance was served by Notification of Electronic Filing upon the clerk of the

Court, and Francisco J. Rodriguez, Law Office of Francisco J. Rodriguez, 1111 West Nolana, McAllen,

Texas 78504 and John Carroll, Attorney At Law, 111 West Olmos Drive, San Antonio, Texas 78212, will

receive notification of such filing through CM/ECF.




                                    By: /s/     J. Francisco Tinoco

                                        J. Francisco Tinoco, Esq.




                                                      3
